EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Lefkowitz  on 2/11/22. The claims filed 6/11/20 have been amended as follows:

11.	(Currently amended)  A baby carrier comprising chest straps, which are arranged to extend around both shoulder regions of a wearer, a waist belt, and a baby-carrying pouch mounted on the chest straps and the waist belt, said baby-carrying pouch comprises at least a front piece defining a respective lateral corner of the head support being detachably connected to a corresponding nearby connecting point at a respective chest strap by a first strap means having a detachable buckle, 
wherein a second strap means is arranged between a respective lateral corner of the head support and a buckle slidably arranged along the respective first strap means, and to said buckle.

21.	(New)  The baby carrier according to claim 11, the buckle is slidably arranged along an edge of the first strap means.

22.	(New)  The baby carrier according to claim 21, wherein said buckle is provided with a locking tongue arranged to lock said buckle at any point along said first strap means.

23.	(New)  The baby carrier according to claim 21, wherein said buckle is adapted to slide along said edge of said first strap means directed away from a central portion of the baby carrier.

/JUSTIN M LARSON/
Primary Examiner, Art Unit 3734            
2/11/22